 

Case 2:19-mc-00083-CAS-E Document 13 Filed 07/05/19 Page|1 gf2. Rader dbder

 

 

 

 

UNITED STATES DISTRICT COURT JUL ~ 9 Cul
CENTRAL DISTRICT OF CALIFORNIA |
WESTERN DIVISION CENTRAL DISTRICT OF CALIFORNIA
BY A DEPUTY
IN RE SUBPOENA TO JOSEPH \ =
VAUGHNPERLING Misc. Case No. 2:19-mc-0083
Underlying Litigation:

 

Case No. 9:18-cv-80176-BB
United States District Court
Southern District of Florida

IRA KLEIMAN as the personal

Representative of the Estate of David

Kleiman, and W&K Info Defense

Research, LLC.

Plaintiffs,
Vv.
CRAIG WRIGHT,
Defendant.

DECLARATION OF JOSEPH VAUGHNPERLING
I am JOSEPH VAUGHNPERLING and I hereby declare:

1) I, Joseph VaughnPerling, was not served with any process of the Court.

2) I do not live at 4908 Calle Robleda, Agoura Hills CA 91301.

3) I formerly owned the address, 4908 Calle Robleda.

4) Ihave not been to that address, 4908 Calle Robleda, in more than two years.

5) I do not weigh between 180-200 pounds, I weigh 220 pounds.

6) Yes, I am in the 19 year age range the process server indicated. Yes, I am 6 feet tall.

7) I suspect the process server served my ex-wife's current paramour who matches the description.

I declare under penalty of perjury that the foregoing is true and correct, Executed in

Shure AWA CA this 2 _ day of June, 2019.

 
Case 2:19-mc-00083-CAS-E Document 13 Filed 07/05/19 Page 2of2 Page ID #:158

 

    

2 ©
| ae

= &
cm
oe
Fw
|
So

o~

© C ~ a =

\n —- Ss Ss ~c

a

> e Oe ake

Se wig Ff
BAw FGI
mh 4 + {4 =
S ~Y aw | h ss
i ™~ cs %& 83] 2
_ a * + G2 ies
}
iH ie ea ee
a On . 4
se FS fk, a =e

= * Cy a i
—  ¢-9 35
0 .= . -,

1 De Se 5 iV
— 7 sae
ae —

LW —————
a ——

0

BN te

x ZoN>Cn

ain on eg> eo=3 3
“hEES AST T ITT OOOO onto bTO¢d 2 m4. S34
5 Sep © Pas
eon OF 5

8 >

oO

nN

HY G3ldil

eee eee
3NIN GALLOG Lv 0104 ‘SSSHGGV NHNL3Y 3H1 40
AJHDIY SHL OL 3dOISANS 4O dOL LW HSHDILS SOVId

hobs SJ8TT OOOO OATO bT0e

 

 

  
 
     

  
